      Case 1:19-cr-00036-NONE Document 29 Filed 08/13/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00036-NONE-1
12                    Plaintiff,
13   vs.                                           ORDER REQUIRING ADMINISTRATION
                                                   OF PHYSICAL EXAM AND BLOOD WORK
14   SAUL QUINTANA,                                TO FACILITATE RELEASE TO
                                                   TREATMENT PROGRAM
15                    Defendant.
16
17
18          The parties in this case, having agreed that an appropriate resolution of this case involves
19   Defendant Saul Quintana’s participation in a residential substance use treatment program, have
20   been coordinating Mr. Quintana’s admission into Central Valley Teen Challenge for the past
21   several weeks. In order to be formally admitted into the program, however, Mr. Quintana must
22   complete a physical and specific blood work, and the results of the physical examination and
23   blood work must be provided to admissions coordinators at Central Valley Teen Challenge.
24   Because Mr. Quintana is currently incarcerated, the physical examination and blood work must
25   be performed at the Fresno County Jail. The Court understands that the medical staff at the
26   Fresno County Jail may require a court order to administer the required tests. Accordingly, the
27   Court HEREBY ORDERS that:
28      (1) Medical staff at Fresno County Jail immediately administer a blood test to Mr. Quintana in
      Case 1:19-cr-00036-NONE Document 29 Filed 08/13/20 Page 2 of 2


 1        order to test for Hepatitis A, B and C, HIV, and venereal disease, if they have not already
 2        done so;
 3     (2) Immediately perform a physical examination of Mr. Quintana, if they have not already
 4        done so; and
 5     (3) As soon as possible forward the results of the physical examination and blood test to the
 6        U.S. Marshals Service, who are directed to immediately share the results with defense
 7        counsel in this case, Meghan D. McLoughlin, who will then forward the results to
 8        admissions coordinators at Central Valley Teen Challenge.
 9
10   IT IS SO ORDERED.
11
       Dated:    August 13, 2020                            /s/
12                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                   2
